—Appeal *573from a judgment of the County Court of Broome County (Smith, J.), rendered October 15, 1999, convicting defendant upon his plea of guilty of the crimes of grand larceny in the fourth degree and criminal possession of a forged instrument in the second degree.
Defendant was charged with stealing money from his incapacitated father and he pleaded guilty to grand larceny in the fourth degree with the understanding that he would be placed on probation for five years and ordered to pay restitution. Prior to sentencing, defendant cashed forged checks from his father’s bank account and was charged with criminal possession of a forged instrument in the second degree. Defendant again pleaded guilty with the understanding that he would receive a sentence of five years’ probation and ordered to pay $50,000 restitution on the later charge and that he would be sentenced to nine months in jail in connection with the earlier grand larceny charge, to be served intermittently on weekends. Following the second plea, County Court instructed defendant that if he were arrested or charged with another crime prior to sentencing, the court would revoke its sentencing commitment and impose consecutive prison sentences of 2V3 to 7 years on the criminal possession of a forged instrument charge and lVs to 4 years on the grand larceny charge. On June 24, 1999, defendant failed to appear for sentencing and was thereafter arrested in Pennsylvania on October 6, 1999 and returned to Broome County where the aforementioned sentenced was imposed. This appeal ensued.
We affirm. Defendant violated County Court’s instructions by failing to appear for sentencing which resulted in his arrest for bail jumping. Given defendant’s awareness of the consequences for violating the release conditions, we find no basis to reduce the sentence in the interest of justice (see, People v Ramsey, 269 AD2d 616, lv denied 94 NY2d 951; People v Diaz, 264 AD2d 879, lv denied 94 NY2d 879).
Mercure, J. P., Peters, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.